DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Critical area wheel, and critical area housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites “Critical Area housing (CA housing)” and “Critical Area Wheel (CAwheel)” but does not describe where these locations are on the system or how their location is determined. Further these features do not appear on the drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “the circumferential average respective axial widths of the volutes….Winlet” where this appears to be claiming individual widths of each of the volutes but Winlet in the specification and figures shows the width as being across both the volute outlets combined. As such it is unclear what width is attempting to be recited.
Claim 4 recites the limitation "the circumferential average respective axial width".  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 5,6 are objected to because of the following informalities:  “a throat to inlet ratio” should be “the throat to inlet ratio” as being dependent on claim 4 which previously recites this feature.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1,9,10 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 3292364 to Cazier.
As to claim 1, Cazier discloses A turbine comprising: a turbine wheel (23) having an axis (along 15); a turbine housing defining two volutes (27s), the volutes having respective radially inner openings separated by a radially extending divider wall (26), the turbine wheel being positioned within the turbine housing for rotation about the axis, and the turbine housing including a diffuser space defined between two shroud surfaces and providing a gas flow path between the volutes and the turbine wheel (C, below); wherein the diffuser space includes a first portion at a first radial position (A, below), the first portion of the diffuser space having a circumferential-average axial extent (width in the axial direction, A below) which is lower than the circumferential-average axial extent of a second portion (B, below) of the diffuser space at a second radial position, the second portion of the diffuser space being closer to the rotational axis than the first portion of the diffuser space (B, closer to 15 than A).

    PNG
    media_image1.png
    896
    605
    media_image1.png
    Greyscale
 

As to claim 9, Cazier discloses the volutes are symmetrical with respect to each other in a mirror plane perpendicular to the axial direction (27’s are symmetrical about the Y plane above).
As to claim 10, Cazier discloses A turbocharger including a turbine according to claim 1 (14,15,12). 

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome any 112 issues. Claim 8 would be allowable if support could be provided and drawings amended to provide support to overcome 112 issues.

Prior Art Notes
Claims 1,10 would also be held rejected in view of US Patent 8147186 region 100.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746